 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      V.                                           (For Offenses Committed On or After November I, 1987)


               Dulce Guadalupe Mendez-Alfonzo                                      CaseNumber: 3:19-mj-23174

                                                                                   Danielle Renee Peay
                                                                                   Defendant's Attorney


 REGISTRATION NO. 88027298
                                                                                                                        FILED
 THE DEFENDANT:                                                                                                         AUG O8 2019
  IZI pleaded guilty to count( s) I of Complaint
                                           ---:-------'-----------------t----c:J:ERK:.:1,,r-:"'s-.,,Jm,.,,,,,"i;,,rJC7,._,'7~::1:o:miu,"fl,,
  0 was found guilty to count(s)                                                SOUTHERN ;)1.8."ll•CT or LAclFORNIA
    after a plea of not guilty.                                                 BY          '•\I            llEPUTY
                                                                                              '
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       I
  D The defendant has been found not guilty on count(s)
                                                                          -------------------
  •      Count(s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant isF_h7eby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o /

                                ['.] TIME SERVED                             • ________ days
   IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
· the    defendant's possession at the time of arrest upon their deportation or removal.
   D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, August 8, 2019
                                                                               Date of Imposition of Sentence


Received
                    l)'f.1ilt
              !J)/ ''-k""°
             ----'-------
              DUSM
                                                                                -111~
                                                                               HbNoRABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                          3:19-mj-23174
